Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 currently are pending. 
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
            ((“a receiving unit”, “a speech analysis unit”, “input detection unit”, “a guidance output unit”, “a registration unit” )). 
These units as claimed are interpreted as illustrated in at least page 31 of 31 of the specification as elements of the control section 10 constituted as a cited FPGA or ASIC.

   If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding  dependent  claim 7:
	The claim requires “display control unit performs control so as to select and display an operator that starts a function provided to the apparatus in accordance with a predetermined rule in a case where the unit does not meet the predetermined condition”.

      In relying on the claim languages of the above dependent claim and the disclosure, the above claimed the control and select display operator has never been cited in the disclosure, it is not understood how one skill in the art may ascertain how it is selected or display. Furthermore, the current claimed operator is as understood indefinite and ambiguous as to the true claimed invention. For 
Applicant needs to positively recite the necessary elements, and to make the claimed limitations clearer on the record, to more effectively claim the subject matter which applicant regards as his invention. The claim currently with those limitations are found to be indefinite, thereby is rejected  for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

       Examiner respectfully advises applicant to review all pending claims and to positively and particularly point out the claimed subject matter which the applicant regards as the invention, in order to expedite the precaution of the application and shorten the time of examining process.

Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of 35 U.S.C. 112, second paragraph.  Therefore, the above claim is rejected under USC 112 second, as best understood by examiner as indicated in this office action above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Description of the Related Art (DRA) in view of Hancock et al. (US 5960395, A1). 

     Regarding claim 1, DRA teaches an information processing apparatus comprising: 
a speech receiving unit that receives speech information that indicates input speech (DRA teaches in at least (ii) of the disclosure said speech receiving);  
a speech analysis unit that analyzes the received speech information into certain units (DRA further teaches in at least (ii) of the disclosure said speech analysis unit and further configured to generate a plurality of result candidates from the analyzed speech).   
      However, DRA is silent regarding wherein to divide the speech information into certain units and a guidance output unit that outputs, in a case where any of the units does not meet a predetermined condition, guidance information that provides guidance on input of speech information on the unit.
   Hancock teaches in at least Figs. 1-2 a speech input system configured to receive a speech input and to generate as illustrated further in at least Figs. 12 and Col. 37 from the analyzed speech divided speech data or word sequences based on pre-stored dictionaries 328 and 330, a guidance unit of at least Figs. 11, and lines 28-67 of Col. 38 further configured based on at least a first speech input to launch said guidance unit that outputs, in a case where any of the word sequences or units does not meet a predetermined condition, guidance information that provides guidance 

     Regarding claim 8, DRA teaches a non-transitory computer readable medium storing a program causing a computer to execute a process (at least an information processing apparatus in at least (ii) of the disclosure comprising at least one wellknown CPU comprising at least one processor including readable medium and computer to execute said process), 
the process comprising: 
receiving input speech information (DRA teaches in at least (ii) of the disclosure said speech receiving);  
analyzing the received speech information into certain units (DRA further teaches in at least (ii) of the disclosure said speech analysis unit and further configured to generate a plurality of result candidates from the analyzed speech).   
       However, DRA is silent regarding wherein to divide the speech information into certain units and in a case where any of the units does not meet a predetermined condition, outputting guidance information that provides guidance on input of speech information on the unit.


     Regarding claim 9, DRA teaches an information processing apparatus (at least an information processing apparatus of at least (ii) of the disclosure comprising at least one wellknown CPU comprising at least the means to execute the means cited below), 
comprising: 
speech receiving means for receiving speech information that indicates input speech (DRA teaches in at least (ii) of the disclosure said speech receiving means);  
speech analysis means for analyzing the received speech information into certain units (DRA further teaches in at least (ii) of the disclosure said speech analysis 
      However, DRA is silent regarding wherein said analyzing to divide the speech information into certain units; and guidance output means for outputting, in a case where any of the units does not meet a predetermined condition, guidance information that provides guidance on input of speech information on the unit.
   Hancock teaches in at least Figs. 1-2 a speech input system configured to receive a speech input and to generate as illustrated further in at least Figs. 12 and Col. 37 from the analyzed speech divided speech data or word sequences based on pre-stored dictionaries 328 and 330, a guidance unit of at least Figs. 11, and lines 28-67 of Col. 38 further configured based on at least a first speech input to launch said guidance unit that outputs, in a case where any of the word sequences or units does not meet a predetermined condition, guidance information that provides guidance on input of speech information on the unit, the guidance may be a combination of input characters and re-input of audio. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DRA in view of Hancock to include wherein said speech analyzing to divide the speech information into certain units; and guidance output means for outputting, in a case where any of the units does not meet a predetermined condition, guidance information that provides guidance on input of .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
Claim(s) 1-3, and 8-9 is/are rejected under 35 U.S.C. 102 as being unpatentable over Svendsen et al (US 2015/0287408, A1).

      Regarding claim 1, Svendsen teaches in at least Fig. 5 and 1 an information processing apparatus comprising: 
a speech receiving unit that receives speech information that indicates input speech (Svendsen  teaches in at least Fig. 5 said speech receiving);  
a speech analysis unit that analyzes the received speech information into certain units (Svendsen further teaches in at least Fig. 5 and para. 0069-0070 and 0072-0074 said speech analysis by the recognition engine 230 configured, according to 
and a guidance output unit that outputs, in a case where any of the units does not meet a predetermined condition, guidance information that provides guidance on input of speech information on the unit (and further in at least Fig. 5, and para. 0084 when words or any of the units does not meet a predetermined condition S540, S545, display guidance information that provides guidance on input of speech information on the unit).

     Regarding claim 2 (according to claim 1), Svendsen further teaches wherein the guidance output unit outputs the guidance information when a particular word included in the unit is not included in a predetermined list (Fig. 5 further teaches the guidance prompt S585, S565, and S550 are outputted when a particular word included in the unit is not included in a predetermined list of at least para. 0070 or the like).

     Regarding claim 3 (according to claim 2), Svendsen further teaches wherein further comprising a registration unit that temporarily registers the unit which includes the particular words in a storage section in a case where the particular word is not included in the predetermined list (the list of words in at least para. 

      Regarding claim 8, Svendsen teaches in at least para. 0162-0163 a non-transitory computer readable medium storing a program causing a computer to execute a process, 
the process comprising: 
receiving input speech information (Svendsen  teaches in at least Fig. 5 said speech receiving operation);  
analyzing the received speech information to divide the speech information into certain units (Svendsen further teaches in at least Fig. 5 and para. 0069-0070 and 0072-0074 said speech analysis by the recognition engine 230 configured, according to at least a recognized index metric, and the language model 260 to segment the speech and generate from the segmented speech a plurality of sequences of words);    
and in a case where any of the units does not meet a predetermined condition, outputting guidance information that provides guidance on input of speech 

      Regarding claim 9, Svendsen teaches in at least para. 0162-0163 and Figs. 1-3 an information processing apparatus comprising: 
speech receiving means for receiving speech information that indicates input speech; (Svendsen teaches in at least Fig. 5, S510 a speech receiving operation by said speech receiving means);  
speech analysis means for analyzing the received speech information to divide the speech information into certain units (Svendsen further teaches in at least Fig. 5 and para. 0069-0070 and 0072-0074 said speech analysis by the recognition engine 230 configured, according to at least a recognized index metric, and the language model 260 to segment the speech and generate from the segmented speech a plurality of sequences of words);  and 
guidance output means for outputting, in a case where any of the units does not meet a predetermined condition, guidance information that provides guidance on input of speech information on the unit (and further in at least Fig. 5, and para. 0084 when words or any of the units does not meet a predetermined condition 

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Svendsen in view of Stephanick et al. (US 2006/0190256, A1). 

      Regarding claim 4 (according to claim 2), Svendsen further teaches wherein, in a case where the list is defined as a first list, there are further provided a second list that includes the particular word and a first word, whose index that indicates a degree of similarity to the particular word is equal to or more than a first value (the recognition index metric of the recognized words of para. 0070 and 0074 are understoodly related to at least said list defined as a first list, there are further provided as implied in at least para. 0074 a second list that includes the particular word and a first word, whose index that indicates a degree of similarity to the particular word is equal to or more than a first value).
     However, Svendsen is silent regarding wherein and a third list that includes the first word and a second word, whose index that indicates the degree of similarity to the particular word is less than the first value and equal to or more than a second value, and 

       Stephanick teaches in at least para. 0061-0066, and Fig. 12 a voice recognition method, further configured to recognize at least user words, in a case an ambiguity is detected, the system configured to control so as to perform a guidance control method to allow the user to input by characters and vocal commands guidance information in a case where the particular word included in the unit registered in the storage section is not included in either a first, second, or third list; the system further configured to present to the user via a display of at least Fig.6 and para. 0061-0062 display lists in a ranked priority order said list comprising at least obviously said third list that includes the first word and a second word, whose index that indicates the degree of similarity to the particular word maybe less than the first value and equal to or more than a second value, and said guidance output the guidance information in a case where said particular word included in the unit registered in the storage section is not included in either the second list or the third list. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Svendsen in view of Stephanick to include wherein said third list that includes the first word and a second word, whose index that indicates the degree of similarity to the 

     Regarding claim 5 (according to claim 2), Svendsen is silent regarding wherein further comprising a display control unit that performs control so as to display the predetermined list in a case where the unit does not meet the predetermined condition.
      Stephanick teaches in at least para/ 0061-0062 the interpreting of a user input into a plurality of divided words which are listed according to a certain rank or priority such as the display control means of illustrated further in para. 0061-0062 performing control so as to display the predetermined list in a case where the extracted words or unit does not meet the predetermined condition. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Svendsen in view of Stephanick to include wherein said further comprising display control unit that performs control so as to display the predetermined list in a case where the unit does not meet the predetermined condition, as indicated above, where the speech divided into word units or word sequences to further ascertain the meaning of the user input audio sequences where a case a case exists where some of the divided words may be unknown or new to the system, in that case where these words or units 

      Regarding claim 6 (according to claim 5), Svendsen is silent regarding wherein the display control unit performs control so as to display the predetermined list in accordance with a predetermined order of priority.


      Regarding claim 7 (according to claim 5), Svendsen further teaches wherein the display control unit performs control so as to select and display an operator that starts a function provided to the apparatus in accordance with a predetermined rule in a case where the unit does not meet the predetermined condition (Fig. 5 and para. 0077, and 0084 further teaches the system configured to select list of words not included or are confusing as said select and display operator to the user whereby performs control so as to select and display said operator that starts a guidance assist function provided to the apparatus in accordance with a predetermined rule in a case where the generated word or unit does not meet the predetermined condition or is below the recognized index metric).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        4/3/2021